      Case 1:19-cv-00689-NRB Document 36 Filed 04/24/19 Page 1 of 3
                                                   · USDC SD!'Y
                                                     DOCUMENT
 UNITED STATES DISTRICT COURT                        ELECTROi'\ICALLY FILED
 SOUTHERN DISTRICT 0F NEW YORK                       DOC#: _ _ _ I I
 --------------------------------x                   DATE FILED:_f-+/;M---t--f1-
 VUZIX CORPORATION,                                                  ,

                      Plaintiff,
                                                                   ORDER
             - against -
                                                              19 Civ.    689   (NRB)
 RICARDO ANTONIO PEARSON a/k/a
 RICHARD PEARSON,

                     Defendant.
 --------------------------------x

      Plaintiff filed its complaint in state court on April 5, 2018,

alleging,    inter    alia,     that   both   plaintiff      and   defendant    were

residents of the state of New York for               jurisdictional purposes.

On January 23,       201$,    defendant filed a notice of removal on the

basis of diversity jurisdiction, declaring that he is,                   in fact, a

citizen of California.           Plaintiff now moves to remand the action

back to state court on the ground that defendant has failed to

make a sufficient showing of his domicile in California.                  1


      "Where,     as here,     jurisdiction is asserted by a defendant in

a removal petition,          it follows that the defendant has the burden

of establishing that removal is proper."             United Food     &   Commercial

Workers Union, Local 919, AFL-CIO v. CenterMark Properties Meriden

Square,   Inc.,    30 F·.3d 298,    301   (2d Cir.   1994)    (internal citation



      The Court declines to hold oral argument on the pending motion to remand,
as pla1nt1ff has already been afforded meaningful opportunities to present its
case both orally (on a teleconference held by the Court on February 28, 2019)
and 1n two written memoranda of law, ~ee ECF Nos. 12 and 33. See Greene v. WCI
Holdings Co:::-p., 136 F.3d 313, 316 (2d Cir. 1998).
         Case 1:19-cv-00689-NRB Document 36 Filed 04/24/19 Page 2 of 3


and alterations omitted).                       Defendant has clearly met his burden

here by offering substantial, undisputed evidence that California

is his ''true, fixed home and principal establishment."                                       Lorenz v.

Managing Dir.,         St.       Luke's Hosp.,             No.    09 Civ.       8898       (DAB)   (JCF),

2010     WL     4922267,         at   *5    (S.D.N.Y.            Nov.    5,    2010),       report    and

recommendation adopted,                No.      09 Civ.          8898    (DAB),      2010 WL 4922541

(S.D.N.Y. Dec. 2, 2010).                   According to his declaration, defendant

has     spent    the   majority            of   his       time    since       2005    in    either    Los

Angeles, California or China; currently lives in Los Angeles; has

continuously maintained the same mailing address in Los Angeles

since 2008;        treats California as his home and intends to return

there when he travels; does not rent or own real property in any
                             I



state     other     than     California;              maintains          a    California       driver's

license and does not have a                      license in any other state;                       owns a

single automobile and registers it with the state of California;

files    tax     returns         in California and no other state;                           lists his

California mailing address when he files his federal                                        income tax

returns or whistleblower reports to federal                                   law enforcement and

regulatory agencies; and possesses all of his personal property in

Caiifornia except for when he travels.                                  See Deel.      of Richard J.

Pearson 1n Supp. of Mot. to Dismiss~~ 2-19, ECF No. 25.                                       Defendant

further attests that he has not lived in New York since 2005, does

not solicit business or derive income from services rendered in

New York, and does not "engage in any persistent course of business
                                                      2
            Case 1:19-cv-00689-NRB Document 36 Filed 04/24/19 Page 3 of 3



    or personal       conduct   in New York,"       1d.   'II 23.   See id.      '11'11    20-23.

    Taken    together,       these   indicia   of     citizenship         are    more        than

    sufficient to establish that defendant's domicile is California,

not New York,           for purposes of diversity jurisdiction.2                          See 15A

Moore's Federal Practice - Civil§ 102.36 (2019)                       (listing factors

that courts typically consider as evidence of domicile).

        Accordingly, there is complete diversity between the parties.

Plaintiff's motion to remand to state court for                       lack of subject

matter jurisdiction is denied, as is his request for jurisdictional

discovery        on    the   issue   of   defendant's     domicile.   3    The    Clerk of

Court is respectfully directed to terminate the motion pending at

docket entry 10.

        SO ORDERED.




                                                L~~
Dated:          New Yo~~ New York
                April ~ , 2019

                                                NAOMI REICE BUCHWALD
                                                UNITED STATES DISTRICT JUDGE




2     To be clear, contrary to statements made in plaintiff's brief, our
suggestion that defendant    file a supplemental declaration to alleviate
plaintiff's lingering jur1sd1ctional concerns, which was made during the Court's
February 28, 2019 teleconference with the parties, did not include a mandate
that defendant intone certain "magic words" in describing his citizenship.
Plaintiff's argument that defendant was required to do so to establish his
domicile is without a basis in law and seeks to improperly elevate form over
substance.

      Given plaintiff's failure to rebut the substantial evidence of defendant's
California citizenship, discovery is not necessary to resolve this issue.    See
Molchatsky v. United States, 778 F. Supp. 2d 421, 438 {S.D.N.Y. 2011) ("A party
seeking Jurisdictional•discovery, like a party seeking other kinds of discovery,
bears the burden of showing necessity.").
                                       3
